DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Election/Restriction & Status of Claims
Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5 remain for examination and are addressed in the instant office action of which claim 4 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-063261 A of Moriyama and its English machine translation (JP'261).
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.05 – 0.30
0.03 – 0.12
Ni
3 – 9
2.5 – 3.5
Mo
0.5 – 1.5
0.1 – 1.0
Al
1 – 3
0.5 – 1.5
Cr
2 – 14
2 – 10 		Claim 3
8 – 14 
V
0.25 – 1.5
0.05 – 0.3 
Co
0 – 0.03
< 0.01		Claim 2
-
Mn
0 – 0.3
1.5 or less
Si
0 – 0.3
0.3 or less
N
limited to 30 ppm
N:-
O
limited to 30 ppm
O: - 
S
limited to 30 ppm
S: -
Fe + impurities
Balance
Balance







Regarding claims 1-3, JP'261 teaches a steel and method of making it, (abstract) “a steel having a specific composition in which respective contents of Mn, Mo, Ni, and Al are specified to heating at specific temp. and to cooling, applying drilling to the above steel, carrying out heating and hardening at specific temp., and specifying the hardness at the surface and the hardness of the internal base material”, (Object of the Invention) “increasing the hardness by the JP'261 further teaches that its steel has a composition wherein the claimed ranges of the various elements (C, Ni, Mo, Al, Cr, V, Ci, Mn, Si, Fe and impurities) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the proviso of                         
                            A
                            l
                            =
                            
                                
                                    N
                                    i
                                
                                
                                    3
                                
                            
                            ±
                            0.5
                        
                     wherein the Al is in the range of 1-3 wt% if the calculation of the formula is below 1 or above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches Ni: 2.5 – 3.5 which means according to the formula of the instant claims, Al should be bound by 1.0 – 1.67. The prior art teaches that its steel has Al: 0.5 – 1.5 which means that the claimed range (broadest range of the instant claims) of 1-3 wt% would lie within or overlap that of the prior art. In addition, the prior would still meet the formulaic expression of 1.0 – 1.67. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the precipitation limitation of the instant claims, the prior art teaches (see page 4 of JP document – top section left column) that the intermetallic and carbide precipitates are from Ni-Al and carbide of Cr, Mo ( see also Cr and Mo discussion of carbide formation on page 3 top section left column last line – right column line 18). Therefore, the prior art teaches of precipitates of Ni-Al as well as carbides of Cr and Mo thereby reading on the instant limitations. It also teaches of carbides of V as well on page 4 of JP document – top section left column.
Regarding the impurity requirements of the instant steel, the prior art does not explicitly teach of their presence and therefore reads on the limitations of instant claim.
Regarding the Co limitation of instant claims 1 and 2, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims.
MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims does not require to present and are not are deemed to limit the scope of the instant claims.
Regarding claim 4, it is noted that the prior art JP'261 does not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
It is noted that the instant specification does not explicitly teach of specific processing steps that would impart this property on the alloy. Therefore, it is presumed that the claimed property would naturally flow from the composition of the alloy. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition ((see compositional analysis of claim 1 above) – the prior art teaches a precipitation hardened steel with substantially identical composition) and b) the claimed and prior art products are produced by identical or substantially identical instant alloy – {instant specification[0014]-[0018]}; Prior art – {JP'261 p.4 upper left column, Fig. 1 – tempering, nitriding 500-570°C, }. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 5, JP'261 {abstract} teaches that its steel is nitrided thereby reading on the limitations of the instant claim.

Response to Arguments
Applicant’s arguments along with the amendment to claim 4, see pages 4-5, filed 10/14/2021, with respect to the rejection of claim 4 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 4 under 35 USC 112(a) has been withdrawn. 
Applicant's arguments filed 10/14/2021 regarding the rejections of claims 1-5 under 35 U.S.C. 103 as being unpatentable over JP H04-063261 A of Moriyama and its English machine translation (JP'261) have been fully considered but they are not persuasive.
Regarding the arguments directed to the Co range, Applicant's arguments have been fully considered but they are not persuasive. The prior art does not teach of adding Co to its steel nor does it teach Co being present in the steel. In addition, Applicant provides no evidence as to why the steel of the prior art would have Co in it or in a range that would not meet the claimed range of the instant claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “low segregation and improved mechanical properties even at elevated temperatures” (page 5) segregation index, “maintain a high purity of the NiAl precipitates” “avoid possible sources of ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the arguments that the prior art does not teach of “            
                A
                l
                =
                
                    
                        N
                        i
                    
                    
                        3
                    
                
                ±
                0.5
            
        ” and there is criticality of the claimed range, it is agreed that the prior art does not teach of the proviso of             
                A
                l
                =
                
                    
                        N
                        i
                    
                    
                        3
                    
                
                ±
                0.5
            
         wherein the Al is in the range of 1-3 wt% if the calculation of the formula is below 1 or above 3. Nevertheless, the prior art teaches Ni: 2.5 – 3.5 which means according to the formula of the instant claims, Al should be bound by 1.0 – 1.67. The prior art teaches that its steel has Al: 0.5 – 1.5 which means that the claimed range (broadest range of the instant claims) of 1-3 wt% would lie within or overlap that of the prior art. In addition, the prior would still meet the formulaic expression of 1.0 – 1.67. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal 
In the instant case there is no data that shows that the claimed range of the formulaic expression is critical. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. It is noted that the instant application provides some data in Fig. 2. However, three samples would meet the C of the instant claims. In addition, closer look of these samples show that multiple constituents of the steel are varied across the sample and therefore the impact of formulaic expression and the range cannot be determined from it.
In response to applicant's argument that the prior art teaches the Al and Ni for different purposes than what is intended by the Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument “The need for Mn in the steels of JP'261 is particularly evident from the example formulas, all of which have significant amounts of Mn ranging from 0.82% to 1.3%. Even the lowest level of Mn in the example formulas (0.82% in steel 4) is nearly three times the upper limit in claim 1 of the present application (0.3%). Since the steels in the example formulas of JP'261 contain too little Al, Ni, and/or V as compared to the steel of claim 1 herein, the required hardness cannot be achieved in JP'261 without having a significantly higher amount of Mn.”, Applicant's arguments have been fully considered but they are not persuasive.
The prior art explicitly teaches that its steel has Mn: 1.5 or less which means that the claimed range of Mn of the instant claims lies within or overlap the range provided by the prior art thereby resulting in a prima facie case of obviousness. In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner agrees that some of the Mn values as shown in the embodiments 1-4 of the prior art are 0.94, 1.15, 1.31 and 0.82 wt% and are higher than the claimed range of the instant In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. The prior art teaches its steel to have Mn: 1.5 or less and is not limited to the four points shown in the embodiments. In addition, Applicant does not provide any factual evidence in support of the arguments that the prior art would not have its required properties unless its Mn content is limited to what is shown in its four embodiments.
Regarding the statement that (Declaration ¶ 6-7) that Applicant argues “the part of the diagram in Annex 1 that relates to low carbon steels shows that a significant amount of segregation of manganese also occurs even in low carbon steels (e.g., steels having 0.05 – 0.30 wt% C).” “Thus, it is clear from the diagram in Annex 1 that manganese has a relatively high tendency to segregate in steel compositions according to the present application.”, Examiner respectfully disagrees. Although the Annex I figure shows Mn having a higher index than Cr, it is clearly lower than what is provided by Mo and V. In addition, Examiner notes that Applicant provided the Annex I figure with a different (smaller) Y axis limits (limits of 1 to 4) than what is provided for Fig. 2 (limits of 0 to 5) leading to visual misrepresentation. In addition, there is no claimed feature in the instant claim that would claim only the specific region or value of Mn segregation index or there exists any data that ties Mn segregation index to properties that would lead one to conclude that the instant steel would not be obvious from the prior art.
It is my belief that there is a relationship between the total amount of manganese in the steel and the concentration of manganese in the NiAl-precipitates. Thus, in order avoid possible sources of pollution and to maintain the desired high pureness of the NiAl- precipitates, the total amount of manganese in the precipitation hardening steel of the present application should be as low as possible.” , Applicant's arguments have been fully considered but they are not persuasive. 
MPEP § 716.01(c) III provides as follows:
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant case, although Applicant provides conclusory statements that results were "unexpected," Applicant provides no objective factual evidence in support of this statement. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. Therefore, the data as shown does not display criticality of the claimed ranges as argued and therefore the obviousness rejection is maintained.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of MPEP § 2145 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733